       Case 4:19-cv-04980-PJH Document 141 Filed 12/09/19 Page 1 of 5



 1   Nicholas Espíritu (SBN 237665)
     NATIONAL IMMIGRATION LAW CENTER
 2   3450 Wilshire Boulevard, #108-62
     Los Angeles, CA 90010
 3   Telephone: (213) 639-3900
     Fax: (213) 639-3911
 4   espiritu@nilc.org
 5   Antionette Dozier (SBN 244437)
     WESTERN CENTER ON LAW & POVERTY
 6   3701 Wilshire Boulevard, Suite 208
     Los Angeles, CA 90010
 7   Tel: (213) 487-7211
     Fax: (213) 487-0242
 8   adozier@wclp.org
 9   Martha Jane Perkins (SBN 104784)
     NATIONAL HEALTH LAW PROGRAM
10   200 N. Greensboro Street, Ste. D-13
     Carrboro, NC 27510
11   Tel.: (919) 968-6308
     Fax: (919) 968-8855
12   perkins@healthlaw.org
13   Attorneys for Plaintiffs
     Additional Counsel Listed on Signature Page
14
                                 IN THE UNITED STATES DISTRICT COURT
15
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
16

17
18   LA CLÍNICA DE LA RAZA; ET AL.,                          Case No. 4:19-cv-04980-PJH

19          Plaintiffs,

20                  v.                                       STIPULATION PURSUANT TO CIVIL
                                                             LOCAL RULE 6-2 REQUESTING
21   DONALD J. TRUMP, ET AL.                                 ORDER CHANGING TIME

22         Defendants.

23
24
25
26
27
28

                          Stipulation Pursuant to Local Rule 6-2 Requesting Order Changing Time (4:19-cv-04980-PJH)
       Case 4:19-cv-04980-PJH Document 141 Filed 12/09/19 Page 2 of 5



 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendants, through their
 2   counsel of record stipulate as follows:
 3          1. On August 16, 2019, Plaintiffs filed suit challenging regulations promulgated by
 4              Defendants, Inadmissibility on Public Charge Grounds, RIN 1615-AA22, 84 Fed.
 5              Reg. 41, 292 (Aug. 14, 2019) (“Public Charge Rule” or “Rule”). The complaint
 6              alleged causes of action under the Administrative Procedure Act and the Fifth
 7              Amendment of the U.S. Constitution.
 8          2. On November 14, 2019, the parties in this action appeared for an initial case
 9              management conference, along with parties in two related cases, City and County of
10              San Francisco, et al. v. U.S. Citizenship and Immigration Services, et al., 4:19-cv-
11              04717 (Aug. 13, 2019), and State of California v. Department of Homeland Security,
12              4:19-cv-4975 (Aug. 16, 2019).
13          3. On November 14, 2019, the Court ordered the parties to submit by December 9, 2019,
14              a stipulated schedule to set key deadlines for this case.
15          4. Since then the parties have engaged in negotiating a schedule for the litigation.
16          5. The parties in State of California, No. 19-4975 are also negotiating a schedule for that

17              litigation and have sought an extension of time until December 20, 2019 to propose
18              their schedule.
19          6. The parties in this case will attempt to propose a schedule that aligns with the schedule

20              proposed in the State of California matter.
21          7. Accordingly, an extension of time, from December 9, 2019 to December 20, 2019, for
22              planning and negotiating a proposed stipulated schedule is necessary. See Espiritu
23              Decl. ¶¶ 1-4.
24          8. The parties have not previously sought an extension of time in this matter.
25          9. Granting this stipulation will not impact any other deadlines in this case, as none have
26              been set.
27          10. Pursuant to Local Rule 6-2(a), undersigned counsel has submitted a declaration of
28              support of this stipulation.
                                                         1
                        Stipulation Pursuant to Local Rule 6-2 Requesting Order Changing Time (4:19-cv-04980-PJH)
       Case 4:19-cv-04980-PJH Document 141 Filed 12/09/19 Page 3 of 5



 1         THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
 2   parties, subject to the Court’s approval, that:
 3             1) The December 9, 2019 deadline is extended, and
 4             2) The parties shall have additional time to submit their proposed schedule on or before
 5                 December 20, 2019.
 6
     Dated: December 9, 2019                           Respectfully submitted,
 7
                                                       /s/ Nicholas Espíritu
 8                                                     NICHOLAS ESPÍRITU (SBN 237665)
                                                       espiritu@nilc.org
 9                                                     LINTON JOAQUIN (SBN 73547)
                                                       joaquin@nilc.org
10                                                     ALVARO M. HUERTA (SBN 274787)
                                                       huerta@nilc.org
11                                                     MAYRA B. JOACHIN (SBN 306065)
                                                       joachin@nilc.org
12                                                     NATIONAL IMMIGRATION LAW CENTER
                                                       3450 Wilshire Boulevard, #108-62
13                                                     Los Angeles, CA 90010
                                                       Telephone: (213) 639-3900
14                                                     Fax: (213) 639-3911
15                                                     ANTIONETTE DOZIER (SBN: 244437)
                                                       adozier@wclp.org
16                                                     ROBERT D. NEWMAN (SBN) 86534)
                                                       rnewman@wclp.org
17                                                     DAVID KANE (SBN: 292186)
                                                       dkane@wclp.org
18                                                     WESTERN CENTER ON LAW & POVERTY
                                                       3701 Wilshire Boulevard, Suite 208
19                                                     Los Angeles, CA 90010
                                                       Tel: (213) 487-7211
20                                                     Fax: (213) 487-0242
21                                                     MARTHA JANE PERKINS (SBN 104784)
                                                       perkins@healthlaw.org
22                                                     NATIONAL HEALTH LAW PROGRAM
                                                       200 N. Greensboro Street, Ste. D-13
23                                                     Carrboro, NC 27510
                                                       Tel.: (919) 968-6308
24                                                     Fax: (919) 968-8855
25                                                     TANYA BRODER (SBN 136141)
                                                       broder@nilc.org
26                                                     NATIONAL IMMIGRATION LAW CENTER
                                                       2030 Addison Street, Suite 420
27                                                     Berkeley, CA 94704
                                                       Telephone: (510) 663-8282
28                                                     Fax: (213) 639-3911
                                                          2
                        Stipulation Pursuant to Local Rule 6-2 Requesting Order Changing Time (4:19-cv-04980-PJH)
     Case 4:19-cv-04980-PJH Document 141 Filed 12/09/19 Page 4 of 5



 1
                                              MAX S. WOLSON*
 2                                            wolson@nilc.org
                                              NATIONAL IMMIGRATION LAW CENTER
 3                                            P.O. Box 34573
                                              Washington, D.C. 20043
 4                                            Telephone: (202) 216-0261
                                              Fax: (202) 216-0266
 5
                                              * Admitted Pro hac vice
 6                                            **Admitted to Practice in New York and California
 7                                            Attorneys for Plaintiffs
 8
                                                      JOSEPH H. HUNT
 9                                                    Assistant Attorney General
10
                                                      ALEXANDER K. HAAS
11                                                    Director, Federal Programs Branch

12                                                    /s/ Joshua M. Kolsky                   _
                                                      ERIC J. SOSKIN
13                                                    Senior Trial Counsel
                                                      KERI L. BERMAN
14
                                                      KUNTAL V. CHOLERA
15                                                    JOSHUA M. KOLSKY, DC Bar No. 993430
                                                      U.S. Dept. of Justice, Civil Division,
16                                                    Federal Programs Branch
                                                      1100 L Street, N.W., Rm. 12002
17                                                    Washington, DC 20001
18                                                    Phone: (202) 305-7664
                                                      Fax: (202) 616-8470
19                                                    Email: joshua.kolsky@usdoj.gov

20                                                    Attorneys for Defendants

21
22
23
24
25
26
27
28
                                                  3
                 Stipulation Pursuant to Local Rule 6-2 Requesting Order Changing Time (4:19-cv-04980-PJH)
       Case 4:19-cv-04980-PJH Document 141 Filed 12/09/19 Page 5 of 5



 1
                                      CERTIFICATE OF SERVICE
 2
             I hereby certify that on December 9, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States District Court for the Northern District of
     California by using the CM/ECF system. Counsel in the case are registered CM/ECF users and
 4   service will be accomplished by the CM/ECF system.
 5
 6                                          By: /s/ Nicholas Espiritu
                                               NICHOLAS ESPIRITU (SBN 237665)
 7                                             espiritu@nilc.org
                                               NATIONAL IMMIGRATION LAW CENTER
 8                                             3450 Wilshire Boulevard, #108-62
                                               Los Angeles, CA 90010
 9                                             Tel: (213) 639-3900
                                               Fax: (213) 639-3911
10
                                                Attorney for Plaintiffs
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        4
                       Stipulation Pursuant to Local Rule 6-2 Requesting Order Changing Time (4:19-cv-04980-PJH)
